DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Invitation for Interview
Examiner believes that an interview might be useful to expedite prosecution of this application and possibly identify allowable subject matter. If Applicant believes that such an interview might be useful, Applicant is kindly invited to contact Examiner to schedule an interview.
Status of the Claims
Claims 1–3, 7, 14, 15, 18, 19, 22–24, 27, 29, 30–32, 34, 36, and 40 are pending. Claims 30–32, 34, and 36 stand withdrawn. Thus in total, claims 1–3, 7, 14, 15, 18, 19, 22–24, 27, 29, and 40 are the subject of this Office Action.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1–3, 7, 14, 15, 18, 19, 22–24, 27, 29, and 40 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim appears to contain subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors had possession of the claimed invention at the time the application was filed. In particular, the instant claim recites: “heating the porous substrate in deionized water at 60°C to 90°C followed by cooling the deionized water down to room temperature with the porous substrate present therein”. (Clm. 1, ll. 12–14 (underlining and italics added).) Upon inspection, the Specification1 does not appear to provide adequate support for this underlined portion. (See, e.g., Spec. ¶ 67 (suggesting that the heating and cooling steps occur in two different batches of deionized water—as opposed to a single quantity of deionized water); see also ¶ 88 (disclosing the lone temperature of 70°C—as opposed to the claimed range of 60–90°C and also failing to expressly specify cooling the deionized water per se).) In view of these findings, the above limitation is considered to be new matter. Accordingly, claim 1 and, by extension, its associated dependent claims, are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph. Should there be support for this limitation, it is respectfully and courteously requested that it be pointed out.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which Applicant regards as the invention.
Claims 1–3, 7, 14, 15, 18, 19, 22–24, 27, 29, and 40 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 1 recites the limitation “immersing the thin film and the substrate in a coagulant bath comprising a solvent and a non-solvent to the at least one polymer” (underlining added). Respectfully this language is confusing for at least two reasons.
First, regarding the recitation of “a solvent and a non-solvent to the at least one polymer”, it is unclear whether “to the at least one polymer” is requiring that the solvent/non-solvent act respectively for: (A) at least one of the at least one polymer; or (B) each of the at least one polymer. 
Second, it is unclear whether or not the claim is requiring that the solvent is a “solvent . . . to the at least one polymer”. Put another way, is the claim requiring: (A) that the coagulant bath comprises (1) a solvent and (2) a non-solvent to the at least one polymer; or (B) that the coagulant bath comprises a solvent and a non-solvent, the solvent being a solvent for each of (or at least one of) the at least one polymer and the non-solvent being a non-solvent each of (or at least one of) the at least one polymer.
In view of the foregoing, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependence from an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 7, 14, 18, 19, and 22–24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song2 in view of Sasaki,3 GDC,4 Hann,5 Itoh,6 and King.7
With respect to claim 1 the following analysis applies.
Overview of Song
Song discloses a method of forming a thin film composite membrane, said thin film composite comprising a porous substrate and a rejection layer (i.e., active layer). (Song Title; Abstract.) Song’s method includes creating a polymer solution (i.e., casting solution) comprising: at least one polymer—viz., polysulfone (PSf) and sulfonated polysulfone (SPSf); an organic pore former—polyvinylpyrrolidone (PVP); and a solvent—N,N’-dimethylforma-mide (DMF). (Song 1252, first full paragraph.) Song suggests that its polymer solution is flow-coated onto a flat glass plate: to form a thin film (i.e., liquid film). The thin film is then immersed in DI water so as to form a solid porous substrate. (Id.)
Claim elements not expressly taught or suggested by Song
Song does not appear to specify: (1) using 0.5 wt% PVP; (2) using 3 wt% lithium chloride (LiCl); (3) using the claimed coagulant bath comprising a solvent and a non-solvent flowing therein to remove the solvent in the thin film; (4) that porous substrate has an overall porosity of 30% to 80%; and (5) the claimed heating and cooling steps recited in step (c) of the instant claim.
Pore formers: PVP and LiCl (clm. 1, ll. 3–6).
Sasaki suggests that both PVP and LiCl are suitable swelling agents for regulating pore structure. (Sasaki col. 5, ll. 3–15.) Sasaki also suggests adding combining these additives for pronounced effects. (Id. col. 5, ll. 15–18.) Sasaki further suggests that these effects increase as the concentration of the swelling agents increases. (Id. col. 5, ll. 24–28.)
Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). The courts have also been held that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . . [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted); see also MPEP § 2144.06(I). Additionally, the courts have further held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
At the time the instant invention was made, Sasaki’s disclosure would have reasonably suggested to a person having ordinary skill in the art: (1) that both PVP and LiCl were useful as swelling agents; (2) that these two swelling agents can be combined for pronounced effects; (3) that these two swelling agents can be used to regulate pore structure; and (4) that the concentration (i.e., amount) of the swelling agents used impacts the pronounced effects and/or pore structure.
In view of these findings, it is respectfully submitted that, at the time Applicant’s invention was made, it would have been obvious to one skilled in to combine the teachings of Sasaki with the teachings of Song, viz., such that PVP and LiCl are used in Song’s polymer solution in order to yield the predictable results of providing: (1) swelling; (2) pronounced effects; and (3) regulation of pore structure. KSR, 550 U.S. at 415–16. Kerkhoven, 626 F.2d, at 850; see also MPEP § 2144.06(I). Furthermore, as it applies to amounts of PVP and LiCl, it is further submitted that at the time Applicant’s invention was made it would have been obvious to one skilled in the art at the time the instant invention was made to optimize, via routine experimentation, the amounts of PVP and LiCl used in the polymer solution of the instant combination: in order to enhance one or more of: the pronounced effects and pore structure. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
Using a coagulant bath (clm. 1, ll. 7–10)
Song discloses that its substrate is prepared by the “L-S phase inversion method”. (Song 1252, first full paragraph.) Additionally, Song suggests that its substrate is formed by immersing the thin film in a non-solvent: DI water. (Id.) Notably, the L-S phase inversion method includes using a coagulant bath.8 As such, the concept of immersing the thin film and the substrate in a coagulant bath comprising a non-solvent (DI water) is considered to be within the teaching of Song: inter alia since the L-S phase inversion method used by Song includes using a coagulant bath comprising DI water.
Using a solvent and a non-solvent which flow in the coagulant bath (clm. 1, ll. 7–9)
GDC suggests that circulating water in a bath during a casting operation is useful for providing removal of swelling agents and/or solvents remaining in a membrane film. (GDC p. 4, ll. 2–7 (discussing a water bath); p. 5, ll. 33–59.) GDC suggests that removing residual solvent from its membrane film provides a membrane film which is free of solvent. (Id. p. 5, ll. 52–55; p. 5, ll. 124–127.)
Hann suggests that a coagulant bath can include a mixture of a solvent and a non-solvent: in order to obtain a membrane of higher flux. (Hann p. 10, ll. 1–9 (“To obtain a membrane of a higher flux, the coagulation bath may be a mixture of water and either component (b) or component (c) of the solvent mixture used in casting the membrane.”); see also paragraph bridging pp. 3–4 (suggesting that components (a) and (b) can be solvents).)
As stated above, previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. In addition, the courts have also held that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. at 417. With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to modify the instant combination such that the thin film and the substrate are immersed in a coagulant bath, the coagulant bath comprising a solvent and non-solvent, both of which flow in the coagulant bath to remove the solvent in the thin film, in order to yield: (A) the predictable result of forming a membrane film; and (B) providing the improvement of higher flux. KSR, 550 U.S. at 415–17.
Overall porosity of 30% to 80% (clm. 1, ll. 10–11)
Itoh discloses a porous membrane comprising: (1) a straight pore layer (i.e., sponge-like layer); and (2) a void layer having elongated shaped pores. (Itoh, paragraph bridging cols. 2–3; paragraph bridging cols. 3–4; FIG. 2; col. 10, ll. 27–40.) Itoh suggests that overall porosity can be within the range of 50% to 80%. (Id. col. 4, ll. 37–46.) Itoh further suggests that the overall porosity affects both fluid permeability and mechanical strength. (Id. col. 4, ll. 39–44.)
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Additionally, as conveyed above, previously the courts have also held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
With these holdings in mind, it is respectfully submitted that Itoh’s suggested range of 50% to 80% falls within the claimed range of 30% to 80%. Thus, in accordance with MPEP § 2144.05(I), it is further submitted that, at the time Applicant’s invention was made, it would have been prima facie obvious to one skilled in the art to select an overall porosity within Itoh’s suggested range. In addition, given that Itoh suggests that the overall porosity affects fluid permeability and mechanical strength (Itoh col. 4, ll. 39–44), it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the overall porosity of the substrate of the instant combination: in order to enhance one or more of permeability and mechanical strength. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
Heating and cooling steps (clm. 1, ll. 13–16)
King is directed to treatment of fluids “with membranes such as those disclosed in U.S. Patent No. 3,133,132 as well as other membranes of a similar nature.” (King col. 1, ll. 68–70.) Notably, as discussed supra, US 3,133,132 is directed to membranes made by the L-S phase inversion process.9 With this in mind, King teaches a process for casting a membrane comprising forming a cast film on glass. (King col. 2, ll. 59–67.) During this process the cast film is heated to 89°C, cooled, and then stored in deionized water. (Id. col. 2, ll. 65–67.) King suggests that heating to a temperature of about 77–90°C is useful for “fixing” (i.e., structurally stabilizing) the membrane—as well as for obtaining a desirable semi-permeability. (Id. col. 2, ll. 25–27.) King further suggests that the temperature at which the membrane is heated affects both semi-permeability and flux. (Id. col. 2, ll. 31–37.)
As stated above, previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. With this holding in mind, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to combine the teachings of King with the teachings of the instant combination, viz., such that the porous substrate of the instant combination is heated in deionized water within the range of 77–90°C followed by cooling the deionized water down to room temperature in order to yield the predictable results of: (1) structurally stabilizing the porous substrate; and (2) imparting semi-permeability. Furthermore, given that King suggests that the temperature at which the membrane is heated affects semi-permeability and flux, it is respectfully submitted that it would have been obvious to optimize, via routine experimentation, the temperature used during heating: in order to enhance one or more of semi-permeability and flux. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
With respect to claim 7, Song suggests that the at least one polymer can be polysulfone. (Song 1252, first full paragraph.)
With respect to claim 14, Song teaches that the solvent can be DMF. (Song 1252, first full paragraph.)
With respect to claims 18 and 19, Song teaches forming the rejection layer by contacting the porous substrate with an aqueous amine solution (MPD dissolved in DI water) and an organic acyl halide solution (TMC dissolved in hexane). (Song 1252, left column, second full paragraph.) 
With respect to claim 22, as conveyed in § 5.2.4 supra, the acyl halide of the instant combination can be TMC—an acyl chloride. Furthermore, as also explained, the TMC is dissolved in hexane (the solvent). (Id.) Nevertheless, the instant combination does not appear to expressly specify that this solvent does not react with the acyl chloride. However, Applicant’s Specification suggests that hexane is a solvent which can dissolve TMC but does not react with TMC. (Spec. ¶ 70.)
It is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this controls over whether the process used was slightly different. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”). 
Given that both the organic acyl halide solution of the instant combination and Applicant’s have the same composition (TMC dissolved in hexane), the property of hexane not reacting with TMC is presumed to be inherent to both solutions until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra.
With respect to claim 23, as conveyed in § 5.2.5 supra, the acyl halide of the instant combination can be TMC.
With respect to claim 24, as expressed in § 5.2.4 supra, the solvent can be hexane. To this end, Examiner is interpreting the hexane to be an aliphatic hydrocarbon.10
With respect to claim 40, the instant combination does not appear to expressly specify that the solvent in the coagulant bath is the same as the solvent of the polymer solution. Hann suggests that a membrane of higher flux can be obtained by using, inter alia, the same solvent in both the polymer solution and the coagulant bath. (Hann p. 10, ll. 6–9.) As stated above, previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. at 417. With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to modify the invention of the instant combination such that the solvent in the coagulant bath is the same as the solvent of the polymer solution, in order to: (A) yield the predictable result of forming a membrane; and (B) provide the improvement of higher flux. KSR, 550 U.S. at 415–17.
Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Song, Sasaki, GDC, Hann, Itoh, and King—in view of Misumi.11
With respect to claims 2 and 3, the instant combination does not appear to specify that the thin film is formed on a woven mesh placed on the substrate, said woven mesh having a porosity of about 20% to about 80%.
Misumi teaches using a woven fabric with a porosity of 20–80% as a membrane support. (Misumi Abstract.) Misumi further teaches that the use of the support greatly contributes to the improvement of the resulting membrane strength, dimensional stability, and mechanical properties. (Id. col. 1, ll. 44–49.)
As stated above, previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. In addition, in KSR the Supreme Court held that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. at 417. With these holdings in mind, it is respectfully submitted that at the time Applicant’s instant invention was made, it would have been obvious to combine the teachings of Misumi with the teachings of the instant combination, viz., such that a woven fabric with a porosity of 20–80% is used as a support for the membrane of the instant combination in order to yield improved membrane strength, dimensional stability, and/or mechanical properties. KSR, 550 U.S. at 415–17.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Song, Sasaki, GDC, Hann, Itoh, and King—in view of Yaginuma.12
With respect to claim 15, as conveyed above, a coagulant bath having water is considered to be within the teaching of Song. See § 5.2.1(D) supra. In addition, Song teaches that the solvent can be DMF. (Song 1252, first full paragraph.) Nevertheless, the instant combination does not appear to expressly specify that the coagulant bath per se comprises one or more of the claimed solvents.
Yaginuma discloses a process for preparing a semipermeable membrane. (Yaginuma Abstract.) Yaginuma suggests that a coagulant bath comprising water and DMF can be used to form a substrate. (Yaginuma col. 9, ll. 30–47.)
As stated above, previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. Additionally, the courts have also held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)). With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to modify the coagulant bath of the instant combination such that it comprises water and DMF: (1) in order to yield the predictable result of forming a film-like substrate; and (2) in order to provide a suitable bath composition for forming a substrate. KSR, 550 U.S. at 415–16; Leshin, supra; Sinclair, supra; Ryco, supra.
Claims 27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Song, Sasaki, GDC, Hann, Itoh, and King—in view of Röttger.13
With respect to claims 27 and 29, the instant combination does not appear to specify the mean pore diameters of the instant claims. 
Röttger discloses a membrane suitable for nanofiltration. (Compare Röttger col. 2, ll. 52–60 (describing a membrane suitable for application in nanofiltration) with Song Abstract (describing preparation of nanofiltration membranes).) Röttger’s membrane can be in the form of a flat membrane and can comprise: (1) a “layer C”—hereinafter “first layer”; and (2) a sponge-like layer—hereinafter “second layer”. (Id. col. 3, ll. 16–40.) The first layer can have pores with diameters in the range of 0.05–2 µm; furthermore, the second layer can have pores with diameters in the range of 0.1–10 µm (i.e., 100–10,000 nm). (Röttger col. 3, ll. 56–64.) In connection with these findings, Röttger’s range of 0.05–2 µm for its first layer overlaps with Applicant’s claimed range for its first layer (see clm. 27 (disclosing a range of about 1 µm to about 7 µm)): via an overlapping range of from about 1 µm to 2 µm. Additionally, Röttger’s pore size of 100 nm for its second layer falls within the range of claim 29 (i.e., about 10 nm to about 100 nm). In addition to the foregoing, Röttger suggests that pore size determines the cut-off of a membrane. (Röttger col. 2, ll. 44–49.)
As conveyed above, previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). With this holding in mind, it is respectfully submitted that at the time Applicant’s invention was made, it would have been prima facie obvious to select (1) pore sizes for the first layer within the overlapping range of from about 1 µm to 2 µm and (2) a pore size of 100 nm for the second layer, inter alia, in order to provide suitable pore sizes for nanofiltration.
Response to Remarks14
Based on the claim amendments, the previous claim objections have been withdrawn. 
Applicant has provided remarks directed to the rejections under 35 U.S.C. § 112, (pre-AIA ), first paragraph. (Remarks 6–7 (citing Spec. ¶ 88).) Respectfully, these remarks are found unpersuasive for at least the reasons provided in § 4.2.1 supra. In particular, Applicant has suggested that adequate support exists in ¶ 88 of the Specification. However, upon inspection, this location does not appear to provide support for the claimed range of 60–90°C, nor the concept of “cooling the deionized water down to room temperature with the porous substrate present therein.” For at least these reasons, the instant rejections are maintained.
Applicant has also provided remarks directed to the previous rejections under 35 U.S.C. § 103. (Remarks 7–9.) Respectfully, these remarks are moot in view of the new grounds of rejection supra.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is (571)272-9764. The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        



/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification filed July 25, 2013 (“Spec.”).
        2  Song et al., Preparation, Characterization, and Application of Thin Film Composite Nanofiltration Membranes, 95 J. Appl. Polym. Sci. 1251, 1251–1261 (2005).
        3 US 4,840,733 A, issued June 20, 1989 (“Sasaki”).
        4 GB 1,107,066 A to General Dynamics Corp., published March 20, 1968 (hereinafter “GDC”).
        5 EP 0142973 A2, published May 29, 1985 (“Hahn”).
        6 US 4,919,810 A, issued April 24, 1990 (“Itoh”).
        7 US 3,360,459 A, published December 26, 1967 (“King”).
        8 See, e.g., US 2013/0047844 A1 to Zheng et al., published February 28, 2013, ¶ 185 (“The phase inversion process described by Loeb, et al. in U.S. Pat. No. 3,133,132, involves forming a polymer solution into film, evaporating the solvent from the film of the polymer solution, which can lead to the development of a dense layer, then immersing the film into a coagulating bath (a solvent miscible with the solvent of the polymer solution and nonsolvent for the polymers (incapable of dissolving the polymer)) to induce phase separation thereby to form fine pores, which can lead to the formation of a porous support layer.”).
        9 See supra n. 8
        10 See, e.g., US 8,846,967 B2 to Hansel, issued September 30, 2014, col. 6, ll. 29–31 (“The solvents are preferably selected from the group consisting of aliphatic hydrocarbons, more particularly, pentane, hexane, . . . .”).
        11 US 3,759,738 A, published September 18, 1973 (“Misumi”).
        12 US 4,244,817 A, published January 13, 1981 (“Yaginuma”).
        13 US 5,919,370 A, issued July 6, 1999 (“Röttger”).
        14 Remarks filed February 3, 2022.